Title: George Washington to Alexander Hamilton, Thomas Jefferson, Henry Knox, and Edmund Randolph, 18 April 1793
From: Washington, George
To: Hamilton, Alexander,Jefferson, Thomas,Knox, Henry,Randolph, Edmund


Philadelphia April 18th. 1793.
Sir,
The posture of affairs in Europe, particularly between France and Great Britain, places the United States in a delicate situation; and requires much consideration of the measures which will be proper for them to observe in the War betwn. those Powers. With a view to forming a general plan of conduct for the Executive, I have stated and enclosed sundry questions to be considered preparatory to a meeting at my house to morrow; where I shall expect to see you at 9 ‘o clock, & to receive the result of your reflections thereon.
Go: Washington
